J-A09045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES BAXTER                             :
                                               :
                       Appellant               :   No. 1391 EDA 2021

          Appeal from the Judgment of Sentence Entered June 24, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000466-2020


BEFORE: NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED APRIL 12, 2022

        Charles Baxter (Baxter) appeals from the June 24, 2021 judgment of

sentence imposed by the Court of Common Pleas of Philadelphia County (trial

court) following his convictions for persons not to possess a firearm, carrying

a firearm without a license, and carrying a firearm on a public street in

Philadelphia (VUFA offenses).1 He challenges the sufficiency of the evidence

to support his convictions. We affirm.

        The trial court summarized the relevant facts of this case as follows:

        On September 17, 2019, at around 7:00 p.m., Sergeant John
        Madara, of the Philadelphia Police Department, received a radio
        call that there was a gunshot victim at Temple Hospital, with a
        possible crime scene at 26th and York Streets. Upon arrival at
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1) & 6108.
J-A09045-22


     26th and York Streets, Sergeant Madara learned that the
     firehouse at that location had captured the shooting on video. In
     addition to the firehouse video, police recovered video from a beer
     distributor on the southeast corner of the intersection and from a
     convenience store at 26th and Arizona Streets, a block away. No
     ballistic evidence was found.

     The video recovered from the firehouse shows two unidentified
     females sitting on the front steps of a house in the middle of the
     block on 26th Street. [Baxter], while on a bike and wearing a blue
     shirt with black pants, appeared to be talking to the females. A
     gray Volvo drives up the block and the shooting victim, Na’Air Bell,
     gets out of the Volvo from the driver’s seat. The victim walks to
     the back of the car and [Baxter] is near the front passenger side
     of the Volvo. As the victim says something to [Baxter], the two
     females start to go inside the house. [Baxter] pulls out a gun and
     shoots at the victim five times, hitting the victim in the neck. As
     the victim falls to the ground, two men get out of the car. One of
     the men, subsequently identified as Theodore Bell, puts the victim
     in the car and leaves the area.

     Approximately nineteen minutes after the shooting, [Baxter]
     returned to the scene wearing a black shirt. [Baxter] retrieved
     his bicycle and left the scene.

                                     ***

     The victim was admitted to Temple Hospital with a gunshot wound
     to the neck. The bullet went into the victim’s right neck and
     severed his spinal cord, resulting in paralysis of the lower body.
     Although police spoke with the victim on several occasions, the
     victim did not identify the shooter.

     Officer Tyree Burnett and Officer Michael Porrini, who had
     previously interacted with [Baxter], identified him as the shooter
     in the video. Gia Malvestuto, who had previously interacted with
     [Baxter] while she was employed by the City of Philadelphia, also
     identified [Baxter] as the shooter in the video.

     On September 25, 2019, a little over a week later, around 12:50
     a.m., [Baxter] was arrested on an unrelated matter. At that time,
     police recovered one black Taurus Model 85 .38 revolver from the
     passenger side front wheel well of [Baxter’s] car. [Baxter’s] DNA
     was found on the revolver.

                                    -2-
J-A09045-22



        At trial, the parties stipulated that [Baxter] is ineligible to possess
        a firearm under [18 Pa.C.S. §] 6105 and he did not have a valid
        license to carry a firearm.

Trial Court Opinion, 9/9/21, at 2-3 (citations and footnotes omitted). Baxter

proceeded to a jury trial and argued that he shot the victim in self-defense.

He was found guilty of the VUFA offenses and acquitted of attempted murder,

aggravated assault and possession of an instrument of crime.2

        The trial court subsequently sentenced him to 6 to 12 years’

imprisonment for the count of persons not to possess, 3 to 6 years’

imprisonment for the count of carrying a firearm without a license, and 1 to 2

years’ imprisonment for the count of carrying a firearm on a public street in

Philadelphia. The sentences were imposed concurrently for an aggregate of 6

to 12 years’ imprisonment. Baxter filed a timely post-sentence motion, which

the trial court denied, and a timely notice of appeal. He and the trial court

have complied with Pa. R.A.P. 1925.

        On appeal, Baxter challenges the sufficiency of the evidence to support

his convictions.3     He argues that the justification of self-defense applies

____________________________________________


2 18 Pa.C.S. §§ 901(a), 2702 & 907. The Commonwealth withdrew charges
of simple assault and recklessly endangering another person. 18 Pa.C.S.
§§ 2701 & 2705.

3   Our standard of review is well-settled:

        The standard we apply in reviewing the sufficiency of the evidence
        is whether viewing all the evidence admitted at trial in the light
(Footnote Continued Next Page)


                                           -3-
J-A09045-22


equally to the VUFA offenses for which he was convicted as to the crimes of

violence for which he was acquitted. He contends that he briefly possessed a

firearm for the purposes of defending himself, and that the Commonwealth

did not present sufficient evidence to establish that he possessed the weapon

before or after the altercation. He further argues that the evidence did not

establish that he constructively possessed the firearm that was found in the

wheel well of a nearby vehicle at the time of his arrest. We disagree.

       To support a conviction for the VUFA offenses, the Commonwealth must

establish beyond a reasonable doubt that the defendant possessed a firearm.

18 Pa.C.S. § 6105(a)(1), 6106(a)(1) & 6108. Additionally, it must prove that

the defendant was statutorily precluded from carrying the firearm, that he did


____________________________________________


       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying [this] test, we may not weigh the
       evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence actually received must be
       considered. Finally, the trier of fact while passing upon the
       credibility of witnesses and the weight of the evidence produced,
       is free to believe all, part or none of the evidence.

Commonwealth v. Lopez, 57 A.3d 74, 79 (Pa. Super. 2012) (citation
omitted).

                                           -4-
J-A09045-22


not have a valid license to carry the firearm concealed on his person or in a

vehicle, and that he possessed the firearm on public property in Philadelphia.

Id. Baxter does not argue that these elements were not established beyond

a reasonable doubt at trial; rather, he simply argues that he only possessed

the firearm briefly for self-defense purposes.

      Possession of a firearm is a continuing offense.    Commonwealth v.

Miklos, 159 A.3d 962, 968 (Pa. Super. 2017). As a result, a defendant’s

“possession of the firearm may have been justified for part, but not all of the

time [he] exhibited control over the weapon.” Id. Based on these precepts,

we affirmed the VUFA conviction in Miklos even though the defendant was

acquitted of a homicide charge based on self-defense. There, the defendant

continued to possess the firearm after the danger of the shooting had ended

when he shot the victim a second time and transported the firearm to dispose

of it at a separate location. Id. at 968-69. Under those facts, we concluded

that the defendant committed VUFA offenses even though the shooting was

justified based on self-defense.

      Under Miklos, the evidence presented here was sufficient to support

Baxter’s convictions for the VUFA offenses even though he was acquitted of

the crimes of violence. The surveillance video the Commonwealth introduced

at trial depicts Baxter riding a bicycle on the street prior to the shooting. A

firearm is not then visible in his hands and at times he is holding the handles

of the bicycle with both hands.    When Baxter stops to speak with the two


                                     -5-
J-A09045-22


women who were sitting outside, his hands remain on his bicycle or at his

sides. His hands and arms also remain visible throughout his interaction with

the victim.

      After the Volvo pulls up the to curb and the victim exits the driver’s side

door, Baxter drops his bicycle and steps away from it while backing away from

the victim.   His right hand reaches toward his hip area and then raises a

firearm to shoot at the victim.      He does not pick up anything from the

surrounding area or reach toward the two women he was speaking with prior

to the victim’s arrival.   After the shooting, he immediately runs down the

street and appears to still be holding the firearm in his hand. No firearm is

visible on the ground near the area where Baxter was standing and police who

responded to the scene did not recover a firearm.

      Based on this evidence, the jury was entitled to conclude that Baxter

had possessed the firearm somewhere on his person prior to the victim’s

arrival on the scene and before there was any immediate need to defend

himself. Thus, while the jury determined that he was justified in using the

firearm in self-defense when he believed his life was in immediate danger, the

evidence was also sufficient to establish that he had committed the VUFA

offenses before the danger began and after it had dissipated. Miklos, supra.

Accordingly, he is entitled to no relief.

      Judgment of sentence affirmed.




                                       -6-
J-A09045-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




                          -7-